DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a lip along at least a portion of a bottom edge of the plate, wherein the lip extends out perpendicular from the second side of the plate, as presented in claim 3, must be shown or the feature canceled from the claim. Figures 1-6 in the present application do not show a lip (i.e., there is no numeral or specific attention in the drawings that shows, or points to, a lip). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 16 is objected to because of the following informalities: 
In line 3, “edges of plate that are curve backwards” should read “edges of the plate that are curved backwards” or the like in order to cure grammatical inconsistencies. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 does not depend on any independent claim, and the language of claim 3 seems to attempt to depend on itself (e.g., “The portable fishing rod holder system of claim 3…”). Therefore, claim 3 includes insufficient antecedent bases for the storage slot and the plate. For purposes of this action, claim 3 will be interpreted as depending on claim 1, as claim 1 includes a plate and claim 3 provides further limitations on the plate.
10 recites the limitation "the connector" in the claim’s first line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US8375622 issued to Holzmann, Jr., hereinafter Holzmann, in view of US20140047758 issued to Ciciulla.
Regarding claim 1, Holzmann discloses a portable fishing rod holder system (abstract), comprising a plate 20 (figure 1, panel 20), fishing rod holders 15 (figure 1, holders 15) mounted to a first side of the plate 20 (figures 1 and 4), and a securing mechanism 13 and 14 (figure 2, buckles 13 and straps 14) configured for releasable attaching the fishing rod holder system to a separate structure (column 2, lines 4-9).
	Holzmann does not appear to specifically disclose a storage slot formed on a second side of the plate.
	Ciciulla teaches a storage slot 146 (figure 6, groove 146) formed on a second side of a plate 140 (figure 6, block 140; block 140 has at least six sides, with any one of those sides being able to be a second side).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann and include a storage slot formed on a second side of the plate, as taught by Ciciulla, in order to permit receiving and mounting of other structures (e.g., Ciciulla, paragraphs 0021, 0026, and 0045).
	
	Regarding claim 3, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 1. Holzmann does not appear to specifically disclose the storage slot further comprising a lip along at least a portion of a bottom edge of the plate, wherein the lip extends out perpendicular from the second side of the plate.
	Ciciulla teaches a storage slot 146 comprising a lip (figure 6; see annotated image below) along at least a portion of a bottom edge of a plate 140, wherein the lip extends perpendicular from a second side of the plate 140 (see annotated image below).


    PNG
    media_image1.png
    545
    708
    media_image1.png
    Greyscale

Annotated Figure 1: Annotated image of Ciciulla's figure 6.

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include the storage slot further comprising a lip along at least a portion of a bottom edge of the plate, wherein the lip extends out perpendicular from the second side of the plate, as taught by Ciciulla, in order to permit holding of a plate against other receiving structures (e.g., Ciciulla, paragraph 0050).

	


	Ciciulla teaches a cutting board 160 (figure 6, cutting board 160) configured to be stored in the storage slot 146 (figures 6-7; paragraph 0047).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include a cutting board configured to be stored in the storage slot, as taught by Ciciulla, in order to provide a surface which may be used to cut bait (e.g., Ciciulla, paragraph 0016).

	Regarding claim 5, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 1. Holzmann does not appear to specifically disclose a retaining mechanism, wherein the retaining mechanism is configured to secure in place an item stored in the storage slot.
	Ciciulla teaches a retaining mechanism (figure 1, straps 112 and 113), wherein the retaining mechanism is configured to secure in place an item stored in a storage slot 146 (figure 6, groove 146 has straps 112 and 113 overlapping itself, which makes the straps capable of securing an item stored within the groove 146).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include a retaining mechanism, wherein the retaining mechanism is configured to secure in place an item stored in the storage slot, as taught by Ciciulla, in order to permit securing a plate to a receiving structure (e.g., Ciciulla, paragraph 0015).

	Regarding claim 6, as dependent on claim 5, Holzmann as modified discloses the limitations of claim 5, and further discloses the retaining 

Regarding claim 7, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 7. Holzmann also discloses the securing mechanism 13 and 14 comprising one or more straps 14 (figures 1-2, straps 14).

	Regarding claim 8, as dependent on claim 7, Holzmann as modified discloses the limitations of claim 7. Holzmann also discloses the one or more straps 14 extending one from each opposing vertical side of the plate 50 (figure 6, panel 50, with panel 50 having straps 14 extending one from each opposing vertical side).

	Regarding claim 9, as dependent on claim 7, Holzmann as modified discloses the limitations of claim 7. Holzmann also discloses the straps 14 being adjustable (column 4, lines 53-58).

	Regarding claim 10, as dependent on claim 7, Holzmann as modified discloses the limitations of claim 7. Holzmann also discloses a connector 13 (figure 2, buckle 13) comprising a multipart connector (figure 2 shows buckle 13 being a ratchet buckle; column 4, 

	Regarding claim 12, as dependent on claim 7, Holzmann as modified discloses the limitations of claim 7. Holzmann also discloses a second securing mechanism (figure 2, holes 31 are used to secure fishing rod holders 15 to panels 20 and 21; column 4, lines 3-8 and 24-29), wherein the second securing mechanism is not a strap (column 4, lines 3-8 and 24-29).

	Regarding claim 14, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 1. Holzmann also discloses the separate structure comprising a portable structure (column 2, lines 4-9 and 33-36; ice coolers are generally portable).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann as modified by Ciciulla as applied to claim 1 above, and further in view of US5321904 issued to Benson.
Regarding claim 2, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 1. Holzmann does not appear to specifically disclose the storage slot being formed by a portion of opposing side edges of the plate being curved backwards on themselves.
	Benson teaches a storage slot 34 (figure 2, slot 34) being formed by a portion of opposing side edges 50 and 52 (figure 2, walls 50 and 52) of a plate 28 (figure 2, bracket 28) being curved backwards on themselves (figure 2; column 3, lines 33-41).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include the storage slot being formed by a portion of opposing side edges of the plate being curved .




Claims 11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Holzmann as modified by Ciciulla as applied to claim 1 above, and further in view of US8240079 issued to Wakefield.
Regarding claim 11, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 1. Holzmann does not appear to specifically disclose an accessory holder attached to the plate.
	Wakefield teaches an accessory holder 26 (figure 12, accessory mounting portion 26) attached to a plate 14 (figure 12, side 14; column 9, lines 35-42).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include an accessory holder attached to the plate, as taught by Wakefield, in order to permit interchangeable mounting of one or more fishing accessories (e.g., Wakefield, column 9, lines 35-42).

	Regarding claim 15, as dependent on claim 1, Holzmann as modified discloses the limitations of claim 15. Holzmann does not appear to specifically disclose one or more spacers mounted or formed on the second side of the plate.
Wakefield teaches one or more spacers 62 (figure 9, bushing 62) mounted or formed on a second side of a plate 12 (figure 9, base 12; column 9, lines 20-34).


	Regarding claim 16, as dependent on claim 15, Holzmann as modified discloses the limitations of claim 15. Holzmann does not appear to specifically disclose the one or more spacers being mounted or formed on an outside facing surface of the opposing side edges of the plate that are curved backwards on themselves to form the storage slot.
	Wakefield teaches one or more spacers 62 (figure 9, bushing 62) being mounted or formed on an outside facing surface (figure 9; the surface facing support structure 11 can be considered an outside facing surface) of opposing side edges of a plate 12 (figure 9, base 12 has multiple side edges, with bushing 62 encompassing at least two side edges) that are curved backwards on themselves (figure 9) to form a storage slot (figure 9 shows a storage slot being occupied by support structure 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include the one or more spacers being mounted or formed on an outside facing surface of the opposing side edges of the plate that are curved backwards on themselves to form the storage slot, as taught by Wakefield, in order to protect a plate’s surface against a supporting structure (e.g., Wakefield, column 9, lines 20-34).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann as modified by Ciciulla as applied to claim 1 above, and further in view of US8801064 issued to Xiques.

	Xiques teaches a handle 14 (figure 5, handle 14) mounted or formed on a plate 16 (figure 5, rail 16).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include a handle mounted or formed on the plate, as taught by Xiques, in order to permit a user to carry a plate in a maneuverable way (e.g., Xiques; abstract; column 3, lines 23-30).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Holzmann as modified by Ciciulla and Wakefield as applied to claim 15 above, and further in view of US20120201964 issued to Zhou.
Regarding claim 17, as dependent on claim 15, Holzmann as modified discloses the limitations of claim 15. Holzmann does not appear to specifically disclose the one or more spacers comprising a generally wedge shaped structure. 
	Zhou teaches one or more spacers 4 (figure 1, spacer 4) comprising a generally wedge shaped structure (figure 1, wedge spacer 4; paragraph 0025).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Holzmann as modified and include the one or more spacers comprising a generally wedge shaped structure, as taught by Zhou, in order to concentrate resistance against a spacer on a wedge apex (e.g., Zhou, paragraphs 0025 and 0028).

Absent any showing of criticality for a routine (e.g., determining the size and shape of a spacer) that can be done by one of ordinary skill in the art, there exists grounds for obviousness for claims on the shapes of the spacers as presented in the claimed invention. In other words, one of ordinary skill in the art would make certain to have wedge-shaped spacers and thus meet the limitations of claim 17 in a routine manner.

Prior Art References
	The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647